Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 30, 2015

The Court of Appeals hereby passes the following order:

A15A0656. JERMAINE MOODY v. THE STATE.

      The present case was docketed in this Court on November 24, 2014. Appellant
Jermaine Moody, appearing pro se, was required to file a brief and enumeration of
errors in this Court not later than Monday, December 15, 2014. See OCGA § 5-6-40;
Court of Appeals Rule 23 (a). No such filing was made prior to the deadline.
Furthermore, no extension of time was requested or granted prior to the deadline.
Finally, the record confirms that Moody’s appeal was not properly filed in this Court
until Wednesday, January 14, 2015.
      For the foregoing reasons, Moody’s appeal is untimely and it is hereby
DISMISSED. See Whittle v. State, 210 Ga. App. 841 (437 SE2d 842) (1993); Rule
23 (a).



                                       Court of Appeals of the State of Georgia
                                                                            01/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.